Case
 Case1:20-cv-02053-ELH
      1:20-cv-02053-RDB Document
                         Document1-2
                                  3 Filed
                                     Filed07/13/20
                                           07/13/20 Page
                                                     Page12ofof59
Case
 Case1:20-cv-02053-ELH
      1:20-cv-02053-RDB Document
                         Document1-2
                                  3 Filed
                                     Filed07/13/20
                                           07/13/20 Page
                                                     Page23ofof59
Case
 Case1:20-cv-02053-ELH
      1:20-cv-02053-RDB Document
                         Document1-2
                                  3 Filed
                                     Filed07/13/20
                                           07/13/20 Page
                                                     Page34ofof59
Case
 Case1:20-cv-02053-ELH
      1:20-cv-02053-RDB Document
                         Document1-2
                                  3 Filed
                                     Filed07/13/20
                                           07/13/20 Page
                                                     Page45ofof59
Case
 Case1:20-cv-02053-ELH
      1:20-cv-02053-RDB Document
                         Document1-2
                                  3 Filed
                                     Filed07/13/20
                                           07/13/20 Page
                                                     Page56ofof59
